DETAILED ACTION
This is the final Office action on the merits. Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 05/16/2022 are sufficient to overcome the rejections of claims 1-10, 12, 13, 16, and 19-21 under 35 U.S.C. 103 as being obvious over Baeg et al. (US 20190187711 A1), in further view of Xie et al. (US 20190187711 A1) and Chen et al. (US 20170115497 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 11 and 14 under 35 U.S.C. 103 as being obvious over Baeg et al. (US 20190187711 A1), in further view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1), and Xiang et al. (US 20180364334 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 15 under 35 U.S.C. 103 as being obvious over Baeg et al. (US 20190187711 A1), in further view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1), and Lindskog et al. (US 20160291136 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 17 under 35 U.S.C. 103 as being obvious over Baeg et al. (US 20190187711 A1), in further view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1), and Hall (US 20110216304 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 18 under 35 U.S.C. 103 as being obvious over Baeg et al. (US 20190187711 A1), in further view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1), and Burroughs et al. (US 20180301875 A1). However, a new ground of rejection is introduced by the amendment.
The applicant’s arguments regarding a potential objection to how FIG. 3b illustrates the rotation axis of a lidar sensor have been considered and are persuasive. The drawings are accepted as is. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20190187711 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1), and Chung (WO 2017119537 A1).

Regarding claim 1 Baeg et al. teaches an optoelectronic sensor for detecting objects in a monitoring region, the sensor having a scanning unit movable about an axis of rotation (FIG. 1, rotating part 200, Paragraph [0054]), a plurality of scanning modules for periodically scanning the monitoring region and for generating corresponding received signals (FIG. 2, light transmitting and receiving modules 261 and 262, Paragraph [0065]), and an evaluation unit for obtaining information about the objects from the received signals (FIG. 3, control board 230, Paragraph [0066]. Control board generates 3D image information from the return signals.), the scanning modules comprising at least one light transmitter (FIG. 2, line generator lenses 261a and 262a, Paragraph [0065]) [1…] and at least one light receiver for generating the received signals from the light beams remitted by the objects (FIG. 2, light processing units 261c and 262c, Paragraph [0065]) [2, 3, 4, 5, 6…].

Baeg et al. fails to teach, but Xie et al. does teach [1…]: the scanning modules comprising at least one light transmitter for transmitting several light beams separated from one another (FIG. 2, light emitting module 254, Paragraph [0036]) 
[2…]: wherein at least one scanning module is at least one of tilted by a tilt angle relative to its main viewing direction (FIG. 5, pitch angle 570, Paragraph [0045]), [4…]: the tilt angle being measured with respect to a central scanning plane perpendicular to the axis of rotation (FIGS. 4 and 5, tilting motor 428 and scanning platform 453, Paragraphs [0043]-[0045]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the optoelectronic sensor taught by Baeg et al. with the multi-beam light emitter and tilting mechanism taught by Xie et al. The reasoning for adopting the multi-beam light emitter is that by using multiple beams instead of the one beam taught by Baeg et al., it will allow for stronger return signals, as the light energy will not be dispersed to the same degree that the line beam would. This predictably leads to more accurate results and longer possible measurement ranges. Regarding the tilting mechanism, the reasoning for this would be to simply allow for a greater field of view to be measured, as it allows for a greater amount of directions for beams to be aimed at.

This combination still fails to teach, but Chen et al. does teach [wherein at least one scanning module is] [3…]: rotated by a rotation angle (FIGS. 18 and 19, VCSEL array emission pattern 1838 and VCSEL array emission pattern 1944, Paragraphs [0119] and [0120]. Teaches the rotation of the emission module. When applied to the previous art this would also involve rotating the receiver as well, as they are attached.), [5…]: and the rotation angle being measured about an axis corresponding to the main viewing direction (FIGS. 18 and 19, VCSEL array emission pattern 1838 and VCSEL array emission pattern 1944, Paragraphs [0119] and [0120]. Rotates about the desired axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al., with the emitter rotating technique taught by Chen et al. The reasoning for this is that by rotating the emitting the emitter array, and by extension because it is attached the receiver as well, the user is able to change the density of the scan pattern. This predictably allows the designer to customize the resolution of the overall scan with a greater degree of freedom.

This combination still fails to teach, but Chung does teach [6…]: wherein at least two of the plurality of scanning modules are tilted or rotated with respect to one another (FIGS. 7A-B, lidar sensor units 240 and hinge devices 240a, Paragraphs [0160]-[0162]. Illustrates multiple sensors being tilted with respect to one another.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al. and the emitter rotating technique taught by Chen et al., with the sensors being tilted in relation to one another taught by Chung. The reasoning for this is that by tilting multiple sensors at different angles, it expands the total field of view as the entire system rotates. This predictably allows a greater area to be scanned in a smaller amount of time.

Regarding claim 2 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the optoelectronic sensor is a laser scanner (Baeg et al., FIG. 2, light transmitting and receiving modules 261 and 262, Paragraph [0065]. Emits and receives laser signals.).

Regarding claim 3 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are accommodated in the scanning unit (Baeg et al., FIGS. 1 and 2, rotating part 200 and light transmitting and receiving modules 261 and 262, Paragraph [0054]).

Regarding claim 4 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein at least one of the tilt angle and the rotation angle is fixed (Baeg et al., FIG. 6, light transmitting and receiving modules 261 and 262. This teaches an embodiment where both the tilt and rotation angle are fixed.).

Regarding claim 5 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the tilt angle is in an interval including 0° (Baeg et al., FIG. 6, light transmitting and receiving modules 261 and 262. The tilt angle of the scanning modules in this instance appears to be zero.).

Regarding claim 6 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the tilt angle is in the range of ±60° (Xie et al., FIG. 5, pitch angle 570, Paragraph [0045]. The angle illustrated appears to be within the desired range.).

Regarding claim 7 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, having two to ten scanning modules (Baeg et al., FIG. 2, light transmitting and receiving modules 261 and 262, Paragraph [0032]. Can have “two or more light transmitting and receiving modules”.).

Regarding claim 8 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein a scanning module generates two to ten light beams (Xie et al., FIG. 2, light emitting module 254, Paragraph [0036]. Uses four beams in its example.).

Regarding claim 9 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein light beams of a scanning module have a mutual angular offset (Xie et al., FIG. 2, light emitting module 254, Paragraph [0036]. Beams appear to have roughly equal offsets.).

Regarding claim 10 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are at least one of tilted and rotated in such a way that scanning planes with uniform angular spacing are generated (Xie et al., FIG. 5, pitch angle 570, Paragraph [0045]. Has a tilt angle, but no rotation. No matter the tilt however, angular spacing between beams will remain uniform.).

Regarding claim 12 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are at least one of tilted and rotated in such a way that at least some scanning planes are generated which are redundantly scanned (Chen et al., FIGS. 18 and 19, VCSEL array emission pattern 1838 and VCSEL array emission pattern 1944, Paragraphs [0119] and [0120]. Teaches a rotation angles seen in both figures where several latitudes are clearly redundantly scanned.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al., the emitter rotating technique taught by Chen et al., and the sensors being tilted in relation to one another taught by Chung, with the redundant scan pattern also taught by Chen et al. The reasoning for this is that by scanning multiple planes more than once, it allows the computational units to examine multiple measurements of the same spot. This predictably allows obvious outliers or misreading’s from being included in the final data.

Regarding claim 13 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are at least one of tilted and rotated in such a way that at least one angular range without scanning planes is generated (Chen et al., FIG. 18, space between the stripes 1836, Paragraph [0119]. Teaches a rotation angle that leaves gaps in the scan pattern that go unscanned.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al., the emitter rotating technique taught by Chen et al., and the sensors being tilted in relation to one another taught by Chung, with the scanning pattern gaps also taught by Chen et al. The reasoning for this is that certain areas of the environment may prove of lesser interest, and thus do not require scanning. This arrangement predictably allows for these areas to be ignores, allowing for a more efficient scan.

Regarding claim 16 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are of identical construction to one another (Baeg et al., FIG. 2, light transmitting and receiving modules 261 and 262. These parts are identical.).

Regarding claim 19 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein at least two scanning modules have a common circuit board (Baeg et al., FIG. 3, control board 230 and light transmitting and receiving modules 261 and 262. Paragraph [0059]. Both modules use the same control circuit board.).

Regarding claim 20 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1, wherein the evaluation unit is adapted to determine a distance of the object by means of a light time of flight between transmitting the light beams and receiving the remitted light beams (Baeg et al., FIG. 3, control board 230, Paragraph [0066]).

Regarding claim 21 Baeg et al. teaches a method for detecting objects in a monitoring region which is periodically scanned by means of a scanning unit movable about an axis of rotation (FIG. 1, rotating part 200, Paragraph [0054]) and having a plurality of scanning modules (FIG. 2, light transmitting and receiving modules 261 and 262, Paragraph [0065]), the method comprising:
	[1, 2…]
	the scanning modules receiving the plurality of light beams as remitted light beams after remission at the objects and generating corresponding received signals (FIG. 2, light processing units 261c and 262c, Paragraph [0065]); and
	evaluating the received signals to obtain information about the objects (FIG. 3, control board 230, Paragraph [0066]. Control board generates 3D image information from the return signals.),
	[3, 4, 5, 6…].

Baeg et al. fails to teach, but Chung does teach [1…]: tilting or rotating at least two of the plurality of scanning modules with respect to one another (FIGS. 7A-B, lidar sensor units 240 and hinge devices 240a, Paragraphs [0160]-[0162]. Illustrates multiple sensors being tilted with respect to one another.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the object detection method taught by Baeg et al. with the sensors tilting in relation to one another by Chung. The reasoning for this is that by tilting multiple sensors at different angles, it expands the total field of view as the entire system rotates. This predictably allows a greater area to be scanned in a smaller amount of time.

This combination still fails to teach, but Xie et al. does teach [2…]: the scanning modules each transmitting a plurality of light beams which are separated from one another (FIG. 2, light emitting module 254, Paragraph [0036]);
	[3…]: wherein an arrangement of scanning planes is defined by combining scanning modules which are at least one of tilted by a tilt angle with respect to their main viewing direction (FIG. 5, pitch angle 570, Paragraph [0045]), [5…]: the tilt angle being measured with respect to a central scanning plane perpendicular to the rotation axis (FIGS. 4 and 5, tilting motor 428 and scanning platform 453, Paragraphs [0043]-[0045]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the object detection method taught by Baeg et al., and previously modified with the sensors tilting in relation to one another by Chung, with the multi-beam light emitter and tilting mechanism taught by Xie et al. The reasoning for adopting the multi-beam light emitter is that by using multiple beams instead of the one beam taught by Baeg et al., it will allow for stronger return signals, as the light energy will not be dispersed to the same degree that the line beam would. This predictably leads to more accurate results and longer possible measurement ranges. Regarding the tilting mechanism, the reasoning for this would be to simply allow for a greater field of view to be measured, as it allows for a greater amount of directions for beams to be aimed at.

This combination still fails to teach, but Chen et al. does teach [scanning modules which are] [4…]: rotated by a rotation angle (FIGS. 18 and 19, VCSEL array emission pattern 1838 and VCSEL array emission pattern 1944, Paragraphs [0119] and [0120]. Teaches the rotation of the emission module. When applied to the previous art this would also involve rotating the receiver as well, as they are attached.), [6…]: and the rotation angle being measured about an axis corresponding to the main viewing direction (FIGS. 18 and 19, VCSEL array emission pattern 1838 and VCSEL array emission pattern 1944, Paragraphs [0119] and [0120]. Rotates about the desired axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the object detection method taught by Baeg et al., and previously modified with the sensors tilting in relation to one another by Chung and the multi-beam light emitter and tilting mechanism taught by Xie et al., with the emitter rotating technique taught by Chen et al. The reasoning for this is that by rotating the emitting the emitter array, and by extension because it is attached the receiver as well, the user is able to change the density of the scan pattern. This predictably allows the designer to customize the resolution of the overall scan with a greater degree of freedom.

	
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20190187711 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1),  Chung (WO 2017119537 A1), and Xiang et al. (US 20180364334 A1).

Regarding claim 11 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Xiang et al. does teach wherein the scanning modules are at least one of tilted and rotated in such a way that scanning planes with a denser angular spacing are generated in at least one angular range (FIGS. 11B and C, Paragraph [0146]. Teaches rotating a scan pattern to create pockets of high horizontal scan line density in certain angular ranges, with lower density gaps between them.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al., the emitter rotating technique taught by Chen et al., and the sensors being tilted in relation to one another taught by Chung, with the denser angular spacing taught by Xiang et al. The reasoning for this is that certain areas of the environment may prove of greater interest, and thus require a higher resolution of scanning detail. This arrangement predictably allows for that greater level of detail at specific areas to be achieved.

Regarding claim 14 Baeg et al., modified in view of Xie et al., Chen et al., Chung, and Xiang et al., teaches the optoelectronic sensor according to claim 1, wherein the scanning modules are at least one of tilted and rotated in such a way that scanning planes of a scanning module are arranged between scanning planes of another scanning module (Xiang et al., FIG. 11I, light spots 441 and 442, Paragraph [0178]. Teaches how one emitter module can be rotated to create an interleaved scan pattern.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al., the emitter rotating technique taught by Chen et al., and the sensors being tilted in relation to one another taught by Chung, with the interleaved scan pattern taught by Xiang et al. The reasoning for this is that by using an interleaved scan pattern with at least two emitter and receiver modules, not only allows the environment efficiently, but can also be used to detect errors in a specific module if it returns noticeably different results than the other module. This is predictably useful for troubleshooting purposes.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20190187711 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1),  Chung (WO 2017119537 A1), and Lindskog et al. (US 20160291136 A1).

Regarding claim 15 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Lindskog et al. does teach wherein the scanning unit comprises a plurality of mounting locations for scanning modules (FIGS. 4A-C, LIDAR components 402, Paragraphs [0028]-[0031]. Teaches a scanning unit with multiple mounting locations.), wherein not all of the mounting locations are occupied by a scanning module (FIGS. 4A-C, LIDAR components 402, Paragraphs [0028]-[0031]. Mounting locations can remain empty, as illustrated by the various combinations.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al., the emitter rotating technique taught by Chen et al., and the sensors being tilted in relation to one another taught by Chung, with the optional mounting locations taught by Lindskog et al. The reasoning for this is that by having a plurality of optional mounting locations, it predictably allows the designer to create customized scan patterns however they see fit.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20190187711 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1),  Chung (WO 2017119537 A1), and Hall (US 20110216304 A1).

Regarding claim 17 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Hall does teach wherein at least some scanning modules are at least one of arranged one above the other and offset with respect to one another in the direction of rotation (FIG. 2, LiDAR systems 154 and 156. Paragraph [0041]. Teaches a device where at least two LiDAR systems, including emitter and receiver units, are stacked atop one another on a rotating platform.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al., the emitter rotating technique taught by Chen et al., and the sensors being tilted in relation to one another taught by Chung, with the stacked sensor arrangement taught by Hall. The reasoning for this is that by stacking different modules on top of one another, the total FOV of the system is increased. This predictably leads to a greater amount of environment that can be measured during the same scanning period.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (US 20190187711 A1), modified in view of Xie et al. (US 20190187711 A1), Chen et al. (US 20170115497 A1),  Chung (WO 2017119537 A1), and Burroughs et al. (US 20180301875 A1).

Regarding claim 18 Baeg et al., modified in view of Xie et al., Chen et al., and Chung, teaches the optoelectronic sensor according to claim 1.

This combination fails to teach, but Burroughs et al. does teach wherein in at least one scanning module a plurality of light beams are arranged in a two-dimensional pattern in cross-section (FIG. 3B, emitter array 300b, Paragraph [0069], teaches a 2D emitter array that maintains the angular spacing between beams.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the optoelectronic sensor taught by Baeg et al., and previously modified with the multi-beam light emitter and tilting mechanism taught by Xie et al., the emitter rotating technique taught by Chen et al., and the sensors being tilted in relation to one another taught by Chung, with the two dimensional scanner taught by Burroughs et al. The reasoning for this is that a two dimensional scanner can predictably scan a greater FOV in a smaller amount of time, by its very nature of having more emitters spread out in a 2D pattern.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/               Supervisory Patent Examiner, Art Unit 3645